Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1:  Line 3, the limitation of “ while producing precipitation of wheat flour in warm water” is vague and indefinite because it is not clear what is meant by precipitation.  Precipitation normally means eluting solid substance out of a solution; it is not clear what is being eluted in the step.  The step of kneading yeast fermented dough is also unclear because there is no step of forming a dough and it is not clear if there is a connection with the precipitation.  Line 4, the limitation of “ semi-fluid dough” is vague and indefinite because it is not clear what is encompassed by semi-fluid; dough is a solid substance.  It is not clear the degree of fluidity needed to be considered semi-fluid.  Lines 5-6, the step of cutting is vague and indefinite.  It is not clear how the cutting is with greased vegetable oil or is the greased vegetable oil on the surface of the dough.  The recitation “ the form” does not have antecedent 
Claim 2 is vague and indefinite; it is unclear if the offal is form one source of beef, pork etc  cited or all of the animals cited.  It is unclear if a Markush group is intended, if so, the proper language is “ selected from the group consisting of”.  It is also unclear what is intended by “ differing in that”; differing from what?
Claim 3 has the same problem as claim 2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alyona “ recipe for Fried Piroshki” in view of Shinee “ Russian Piroshki and Repo ( 2007/0231438).
For claim 1, Alyona teaches to make a fried piroshky.  Alyona teaches to make a dough by combining milk, yeast, sugar, salt and flour, kneading the dough and rising until double for 30-45 minutes.  Alyona teaches to make the filling by sautéing onion to set aside, boiling liver in a quart of water for 20 minutes, draining the liver and running the liver through a grinder with the saute onion.  The dough is then shaped into flatten dough pieces and filled with 1 table spoon of filling.  The pieces with filling are folded and pinched to form sealed dough pieces with filling inside.  The pieces are then fried.  For claims 2,3, Alyona discloses liver. The rising in Alyona is equivalent to the claimed holding.
Alyona does not disclose using warm water, the holding time of 20 minutes, the weight of the piece, the weight of the onion, the adding of garlic and black pepper,the boiling time of 2 hours, slightly 
Shinee teaches to make piroshky in which warm water is used for the dough instead of milk.  The filling comprises beef, garlic, salt etc..  The filled dough is fried in 1 inch oil.
Repo teaches that it is known in the art that oils and fats that are used with food products become rancid which can spoil the food product containing the oil.  Rancidity affects especially the odour and taste of the food.  It is known to use antioxidants  to offset the rancidity.  Repo teaches citric acid is one such antioxidant.  The citric acid also functions as a binder of metal ions in the case that oil or fat is transported or stored in a metal container.  The amount of citric acid used ranges from 1-10 wt %.  ( see paragraphs 0002-0003, 0005-0006,0016,0019)
While Alyona teaches to use milk, it is known in the art to make piroshki dough using warm water as shown in Shinee.  It would have been obvious to one skilled in the art to use water instead of milk as using an alternative ingredient to make a same product.  For instance, it would have been obvious to use water to eliminate the calorie stemming from milk.  It would also have been obvious to vary the holding time depending on the degree of rising wanted in the dough.  It would also have been to oil the surface of the dough as taught in Shinee to prevent sticking when the dough is shaped.  It would have been obvious to vary the weight and diameter of the pieces depending of the sizes wanted.  Such parameter would have been an obvious matter of preference.  The stuffing in Alyona is prepared differently from the claimed method in the time of boiling  and the further stewing in oil.  However, it would have been well within the skill of one in the art to boil the offal longer depending on the organ meat and the degree of cook wanted in the meat.  Such variation would have been well within the determination of one in the art.  It would also have been obvious to further stew or saute with oil to further develop the flavoring and increase the tenderness of the meat. It would have been obvious to determine the amount of onion depending on the taste and flavor desired.  The amount would have 
Applicant's attention is directed to the following case law which is applicable to the instant claims:
In re Levin 84 USPQ 232, which takes the position that "new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in
ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, in the constantly developing art of preparing no one else ever did the particular thing upon which the applicant asserts his right to patent. In all such cases, there is nothing patentable unless
the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function."
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gertz discloses emulsion containing citric acid for stabilization of oil for frying.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
January 13, 2022
/LIEN T TRAN/              Primary Examiner, Art Unit 1793